U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A3 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yeso No x As of November 1, 2011, there were 57,579,490 shares of Common Stock, par value $0.001 outstandingand 5,400,010 shares of Series M Preferred Stock, par value is $.001. EXPLANATORY NOTE We are filing this Form 10-Q/A3 for the period ended June 30, 2010 (“Amended Report”) to revise our originally filed Form 10-Q/A2 (“Original Report”) for this same period regarding the following: 1. We had originally recorded a tax benefit that we received from the local government as a tax credit for the period in which the income was generated. However, we now feel it is more appropriate to record the benefit as other income when we received it from the government. Accordingly, our effective estimated tax rate is changed to 25% and this preferential tax treatment is currently accounted for as other income when it was received. 2. We have revised our calculation of basic earnings per share to include the shares of Series M preferred stock as participating securities under the two-class accounting method. As such, we have revised our calculation of basic earnings per share to include the shares of Series M preferred stock. 3. Originally, the Series A preferred stock was classified as permanent equity.After review and consideration, management has now concluded that, as a result of certain potential merger and acquisition activity, there exists one potential situation where the redemption provision could occur outside of the control of the Company.Accordingly, the Series A preferred stock has now been classified as temporary equity. 4. We have added additional disclosures of our related party transactions to ensure that we include all of the disclosures required under US GAAP and the rules and regulations of the Securities Exchange Commission (the “SEC”). 5. Originally we accrued the 2nd quarter dividend for Series A shareholders in the 3rd quarter.We have revised to accrue the 2nd quarter dividend in the same quarter. 6. Though the amount of the off-the-books account during the period ending June 30, 2010 was determined to be immaterial to the earnings of the Company, we have updated subsequent event in the footnote in connection with its existence and also in connection with the investigation commenced by the Audit Committee in April 2011. 7. We have added revised disclosure of our internal controls and procedures over financial reporting (ICFR) for the threemonths ended December 31, 2010. This Amended Report does not reflect events occurring after the filing of the Original Report on October 15, 2010, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note. As such, this Amended Report continues to speak as of October 15, 2010. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Report of Independent Registered Public Accounting Firm 1 Restated Consolidated Balance Sheets 2 Restated Consolidated Statements of Operations and Comprehensive Income (loss) 3 Restated Consolidated Statements of Changes in Equity 4 Restated Consolidated Statements of Cash Flows 5 Notes to Restated Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis or Plan of Operation 33 Item 3.Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II – OTHER INFORMATION 45 Item 1.Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 45 Item 3.Defaults Upon Senior Securities 45 Item 4.(Removed and Reserved) 45 Item 5.Other Information 45 Item 6.Exhibits 45 PART I – FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Keyuan Petrochemicals, Inc. We have reviewed the accompanying consolidated balance sheet of Keyuan Petrochemicals, Inc. (the “Company”) as of June 30, 2010, and the related consolidated statements of operations and comprehensive income (loss) for the three months and six months ended June 30, 2010 and 2009, consolidated statements of stockholders’ equity for the six months ended June 30, 2010,and the consolidated statements of cash flows for the six months ended June 30, 2010 and 2009. These consolidated financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. As described in Note 24 to the consolidated financial statements, the June 30, 2010 and 2009 financial statements haves been restated to correct certain misstatements. /s/ PATRIZIO & ZHAO, LLC Parsippany, New Jersey August10, 2010 (Except for the Consolidated Statements of Changes in Equity and Note 2, 7, 16, 20, 22, 23, 24, 25, 26 as to which the date is October 28, 2011) 1 Consolidated Balance Sheets June 30, December 31, (Restated) (Restated) Current assets: (Unaudited) Cash and cash equivalents $ $ Restricted cash Trade notes receivable Inventories Advance payments Prepaid tax expense Due from unrelated parties - Deferred tax assets Other current assets Total current assets Property, plant and equipment, net Other assets Intangible assets, net Total assets $ $ Liabilities Current liabilities: Accounts payable – trade and accrued expenses $ $ Accounts payable – construction related Short-term bank loans Current portion of long-term debt Trade notes payable Advance from customers Due to former shareholder - Due to unrelated parties - Dividend Payable - Other current liabilities Total current liabilities Long-term debt Total liabilities Equity: Temporary equity: Series A convertible preferred stock, $0.001 par value, 20,000,000 shares authorized, 6,738,336 shares issued and outstanding at June 30, 2010 - Stockholders’ equity: Series M preferred stock, $0.001 par value, 47,658 shares authorized, issued and outstanding at June 30, 2010 48 48 Common stock, $0.001 par value, 50,000,000 shares authorized, 3,181,504 issued and outstanding at June 30,2010 - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 2 Consolidated Statements of Operations and Comprehensive Income (loss) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, (Restated) (Restated) (Restated) (Restated) Sales External parties - - Related parties - - Total Sales $ $ - $ $ - Cost of sales External parties - - Related parties - - Cost of sales - - Gross profit - - Operating expenses Selling expenses - - General and administrative expenses Total operating expenses Income (loss) from operations ) ) Other income (expenses): Interest expense, net ) Non-operating income (expenses) ) ) Total other income (expenses) Income (loss) before provision for income taxes ) ) Provision (benefit) for income taxes Current ) ) Deferred - Total ) ) Net income (loss) attributable to Keyuan Petrochemicals, Inc. stockholders ) ) Dividends to Series A convertible preferred stockholders Net income (loss) attributable to Keyuan Petrochemicals, Inc. common stockholders ) ) Other comprehensive income Foreign currency translation adjustment ) Comprehensive Income (loss) $ $ ) $ $ ) Earnings (loss) per share Attributable to common stock -Basic $ -Diluted $ Attributable to Series M preferred stocks -Basic $ -Diluted $ Weighted average number of common shares outstanding Basic - - Diluted - - See accompanying notes to consolidated financial statements. 3 Consolidated Statements ofChanges in Equity Accumulated Series M convertible Common stock Additional other Total preferred stock paid-in comprehensive Retained Stockholder's Temporary Total shares par value shares par value capital income Earnings Equity Equity Equity (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) Balance as of January 1, 2009 $
